FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS YOBANY GUERRA-                            No. 08-72723
MEDINA,
                                                 Agency No. A073-391-208
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Carlos Yobany Guerra-Medina, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

the immigration judge’s (“IJ”) decision denying his application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings and review de novo

its legal conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008). We deny the petition for review.

      The record does not compel the conclusion that Guerra-Medina established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4). Accordingly, his asylum claim, including his claim for humanitarian

asylum based on abuse by his now-deceased father, fails.

      Guerra-Medina fears future persecution by gangs if he returns to Honduras.

Substantial evidence supports the agency’s finding that Guerra-Medina failed to

establish a clear probability of future persecution, especially given the lack of

problems for Guerra-Medina’s seven brothers who continue to live in Honduras

unharmed. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An applicant's

claim of persecution upon return is weakened, even undercut, when

similarly-situated family members continue to live in the country without

incident...”) (internal quotation marks and citation omitted). Accordingly, his

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72723